___________

                                    No. 95-1647
                                    ___________

Donald Ray Lawrence,                    *
                                        *
              Appellant,                *   Appeal from the United States
                                        *   District Court for the
     v.                                 *   Northern District of Iowa.
                                        *
State of Iowa,                          *         [UNPUBLISHED]
                                        *
              Appellee.                 *


                                    ___________

                     Submitted:     December 15, 1995

                           Filed:   March 5, 1996
                                    ___________

Before BOWMAN and LOKEN, Circuit Judges, and WOLLE,* District Judge.

                                    ___________

PER CURIAM.


     Donald Ray Lawrence appeals from the District Court1 decision denying
his petition for a writ of habeas corpus under 28 U.S.C. § 2254 (1994).
We affirm.


     Lawrence was convicted of first degree murder in a bench trial and
he was sentenced to life in prison.      After exhausting his state remedies,
he filed a § 2254 petition in the District Court.         As




     *The HONORABLE CHARLES R. WOLLE, Chief Judge, United
     States District Court for the Southern District of
     Iowa, sitting by designation.
     1
      The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
grounds   for   habeas   relief,   he   claims   that   his   trial   counsel   was
ineffective; his waiver of a jury trial was not knowing, intelligent, and
voluntary; and the recusal of the original trial judge at the prosecutor's
request resulted in a violation of his constitutional rights to due process
and a fair trial.


     The District Court denied Lawrence's petition, holding that his
claims either were procedurally defaulted or did not rise to the level of
constitutional violations.     We agree.      As no error of law appears and an
opinion from this Court would have no precedential value, we affirm on the
basis of the District Court's opinion.        See 8th Cir. R. 47B.


     A true copy.


           Attest:


                  CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-